Citation Nr: 0636945	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 24, 2000, for 
the grant of service connection for chronic lumbosacral 
strain with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1975 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In the notice of disagreement filed in July 2003, the veteran 
appealed the disability rating assigned to and the effective 
date of the grant of service connection for the disability on 
appeal.  The veteran testified before a Decision Review 
Officer at the RO in January 2004.  In a statement of the 
case dated in January 2004, the RO denied his claim for a 
disability rating higher than 20 percent.  In his March 2004 
substantive appeal, the veteran stated that he accepted the 
decision made by the appeal board in regards to the 
percentage amount awarded in connection with chronic 
lumbosacral strain with degenerative joint disease.  The 
Board finds this to be a withdrawal of his appeal of the 
disability rating assigned.  38 C.F.R. § 20.204(b).  

The veteran testified before a Decision Review Officer in 
January 2004.  He also testified before the undersigned then 
Acting Veterans Law Judge in August 2004.  Transcripts of the 
hearings are associated with the claims file.  


FINDING OF FACT

The earliest claim for VA disability compensation for a low 
back disability was received by VA on May 24, 2000.




CONCLUSION OF LAW

The criteria for an effective date prior to May 24, 2000, for 
the grant of service connection for chronic lumbosacral 
strain with degenerative joint disease have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006). 


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

With regard to the claim on appeal, the RO provided the 
veteran with content-complying VCAA notice on the underlying 
claim of service connection for back disability.  Where, as 
here, service connection has been granted and the effective 
date has been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an earlier effective 
date for the award of service connection. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has requested all records 
identified by the veteran and has received records relevant 
to this appeal.  As the veteran has not identified any 
additional evidence and as there are no outstanding records 
to obtain, the Board finds the duty to assist has been 
fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran seeks an effective date earlier than May 24, 
2000, for the grant of service connection for chronic 
lumbosacral strain with degenerative joint disease.  The 
veteran was discharged from service in May 1978 following 
recommendation by a military medical board that he be 
discharged because of his low back disorder.  

On May 24, 2000, VA received a claim for service connection 
for a low back disability.  In July 2002, the RO granted 
service connection and assigned a 20 percent disability 
rating effective May 24, 2000.

In January 2004, the RO received an undated NAVMC 118 form 
titled "Administrative Remarks (1070)".  This form contains 
the initials of the veteran next to the preprinted statement 
"I desire to file a claim with the Veteran's Administration 
for compensation, pension, or hospitalization."  The veteran 
testified that he submitted this form to a military facility 
prior to separation from active service.

Analysis

The veteran contends that the document titled 
"Administrative Remarks" is a claim for VA benefits and 
that he is entitled to an earlier effective date, 
specifically, the date that he was separated from active 
duty.

The effective date of an award of compensation is the date of  
receipt of the claim or the date entitlement arose, whichever  
is later.  38 U.S.C.A. § 5110(a);  38 C.F.R. § 3.400.  A 
claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id.   

In this case the first claim VA received from the veteran was 
the claim received by the RO on May 24, 2000.  

At the August 2004 Board hearing, the veteran contended that 
the NAVMC 118 (11) Administrative Remarks, submitted by the 
veteran to the military department, constitutes a claim.  The 
Board disagrees.  This document merely contains the veteran's 
initials next to a preprinted statement that states that he 
desired to file a claim with the Veteran's Administration for 
compensation, pension, or hospitalization.  An informal claim 
need not specify the benefits sought with specificity.  
Servello v. Derwinski, 3 Vet. App. 196 (2006) (finding that 
an informal claim does not fail where the veteran did not 
specifically state that he was claiming total individual 
unemployability).  However, an informal claim must indicate 
the benefit sought.  38 C.F.R. § 3.155 (a).  The document 
referred to by the veteran in this case does not indicate if 
the veteran is seeking hospitalization or compensation or a 
pension.  The document fails as an informal claim because it 
does not indicate the benefit sought and no claim formal or 
informal was received at the RO prior to the current claim, 
which was received in May 2000. 

As there is no evidence of record of any communication from 
the veteran prior to May 24, 2000, expressing the intent to 
file a claim of service connection, there is no informal 
claim or pending claim of service connection for a low back 
disability, prior to May 24, 2000.  38 C.F.R. § 3.155, 
3.160(c).  

In this case, the claim of service connection for a low back 
disability constituted a new claim, and the effective date of 
the grant of service connection is governed by the date of 
receipt of the claim, rather than by the date entitlement 
arose, because the date of receipt of the claim is the later 
of the two potential dates.  Since the claim was received in 
the year 2000, more than 1 year after of separation from 
active service in 1978, there is no factual or legal basis to 
assign an effective date that dates to the day following 
separation from service or within the year after separation 
from service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

An effective date prior to May 24, 2000, for the grant of 
service connection for chronic lumbosacral strain with 
degenerative joint disease, is denied.  



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


